Order of business
The final version of the draft agenda for this part-session as drawn up by the Conference of Presidents at its meeting of Thursday 16 October 2008 pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed.
Monday, Tuesday and Thursday:
No amendments.
Wednesday:
The Committee on Regional Development has requested that the question for oral answer by the Commission on the European Union Solidarity Fund be postponed until the next part-session.
(NL) Mr President, it is indeed the case that, at the Committee on Regional Development's request, the debate on the issues surrounding the Solidarity Fund has been included on Wednesday's agenda. It now transpires, though, that the competent Commissioner, Mrs Hübner, with whom we would very much like to enter into debate on this issue, will be unable to attend.
This is why both the Commission's Bureau and the coordinators of the different groups would suggest having this debate, which is so important for Parliament, at November's plenary meeting. We would therefore ask to move the debate to November's part-session. This is the request that I should like to express
(Parliament adopted the motion)
(The order of business was adopted)
o
o o
Mr President, I just wanted to raise with you the fact that on the eighth floor of the Tower Building, in the period since we were last in Strasbourg, at least two Members' offices have been opened and goods taken. I would like to know whether this is just an off-chance event or whether there is other evidence of Members' offices being entered and, shall we say, 'relieved' of goods during the period when we were not in Strasbourg. I find this very disconcerting. If we cannot ensure that our offices are secure while we are not here, then this is a very poor deal.
Many thanks, Mr Bradbourn. The matter will be looked into; the Secretary-General will take care of it.